Title: To Benjamin Franklin from Margaret Stewart, 27 October 1781
From: Stewart, Margaret
To: Franklin, Benjamin


Bruxelles 27 Octr 1781
Since I had the honor of writing to You; I have heard Some very disagreable news of the young man I had the honour of recomending to You at Paris; he has got into bad Company, & has very Much disgraced his father; & Mother, in Law, I shou’d be extreemly Sory to recomend an improper person; & hope You will pardon the liberty I have taken, which was only meant to do all the litle good I cou’d. I have the honour to be with due Respect; Your humble Servant
M Stewart
 
Addressed: A Monsieur / Monsieur Dr. Franklin / Passy pres de / Paris / France
Notation: Stewart 27 Octr. 1781.
